Citation Nr: 1716081	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for posttraumatic stress disorder.  

In September 2012, the Board remanded the issue of entitlement to service connection for posttraumatic stress disorder so that a videoconference hearing could be scheduled.  

In a June 2013 rating decision the New York RO determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for hypertension and pseudofolliculitis barbae.  The Veteran disagreed with the decision and also perfected an appeal of those issues.  

In August 2014, a travel board hearing was held before the undersigned sitting at the RO.  Thereafter, in May 2016, the case was again remanded.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has rephrased the claim of entitlement to service connection for posttraumatic stress disorder to include any psychiatric disorder diagnosed since the Veteran's claim was filed with VA.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the appellant's appointment of his current representative, that representative in April 2017 requested a new hearing before a Veterans Law Judge.  While the type of hearing requested before the Board is not clear from the phrasing of the request ("a Travel Board hearing by teleconference"), it is clear that a new hearing has been requested.  While the Veteran was afforded a hearing before the undersigned in August 2014, under Cook v. Snyder, 28 Vet.App. 330 (2017), he may request and be scheduled for a new hearing. 

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he clarify whether he desires to testify before a Veterans Law Judge who has traveled to the Regional Office to conduct the hearing at that location (i.e. a "travel board hearing," or whether he desires to testify before a Veterans Law Judge via videoconferencing equipment (i.e. a "videoconference hearing.")  After the appellant has clarified his desire the RO must schedule the appropriate hearing.  The RO must notify the Veteran and his representative of the date and time thereof. If the Veteran wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




